43 F.3d 1470
4 A.D. Cases 512
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yvonne YOUNG, Plaintiff Appellant,v.NUCLEAR REGULATORY COMMISSION;  Ivan Felin, Chairman,Defendants Appellees.
No. 94-1493.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-1809-JFM)
Yvonne Young, appellant pro se.
David Ira Salem, Asst. U.S. Atty., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Defendants in her employment discrimination case.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Young v. NRC, No. CA-93-1809-JFM (Mar. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Additionally, we deny Appellant's motions for appointment of counsel, for oral argument, and to transfer the case to the District of Columbia Circuit.  Her motion to expedite the appeal is moot and is denied for that reason